Citation Nr: 1452280	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Present jurisdiction is with the RO in Detroit, Michigan.

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at the Detroit, Michigan RO.  In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcripts are of record.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a skin disorder was denied by the Board in May 1999.  

2.  Evidence received since the May 1999 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder.





CONCLUSIONS OF LAW

1.  The May 1999 Board decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (a) (2014).

2.  Evidence received since the May 1999 Board decision is new and material and the claim of service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 38 C.F.R. § 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, discussion of the VCAA is not necessary at this time.

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the Veteran was previously denied service connection for a hyperkeratosis in an unappealed April 1986 rating decision, which denied service connection on the basis that the skin problems pre-existed service and increased impairment or aggravation was not discerned.  The Veteran applied to reopen the claim, which was denied by a May 1999 Board decision on the basis that no new and material evidence had been received.  The evidence of record at the time of the May 1999 Board decision consisted of service treatment records, hearing testimony, private medical evidence and the Veteran's lay statements.  The consistent diagnosis was hyperkeratosis. 

The evidence submitted after the May 1999 Board decision included private treatment records and additional hearing testimony.  Significantly, the Veteran's testimony at the April 2010 hearing before the DRO describes additional ways in which the skin disorder during and after service was much different than it was prior to service.  As the Veteran is competent to testify to observable symptoms of a disability, Layno v. Brown, 6 Vet. App. 465, 470 (1994), and because the April 2010 hearing testimony contributes to a more complete picture of the possible aggravation of the Veteran's disability, the Board finds that such evidence is not cumulative and the Veteran has submitted new and material evidence.  Accordingly, the Board finds that the claim of service connection for a skin disorder is reopened.


ORDER

The application to reopen the claim of service connection for a skin disorder is granted.


REMAND

The Board notes that in service, the Veteran was diagnosed with hyperkeratosis palmaris and plantaris.  The medical board proceedings indicated that the Veteran had skin problems since age 11.  

Examination for entry to service showed no skin abnormalities or abnormalities of the hands and feet.  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

The Veteran was given a VA examination in April 2012.  The examiner affirmed the diagnosis of hyperkeratosis palmaris and plantaris.  No opinion was rendered as to preexistence or aggravation.

A medical opinion should be obtained as to the onset and progression of the Veteran's diagnosed skin disorder.  See Gilbert v. Shinseki, No 11-2355 (Vet. App. Oct. 24, 2012).  The examiner should opine as to whether there was clear and unmistakable evidence that the disorder preexisted service.  If the disorder preexisted service, the examiner should opine as to whether there is clear and unmistakable evidence that the disorder was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make reasonable efforts to obtain any outstanding, relevant treatment records from the Detroit VAMC relating to a skin disorder.  

2. The AOJ should schedule the Veteran for a VA examination to address the etiological nature of the skin disorder.  The VA examiner should conduct all necessary tests and studies.  The examiner should review the claims file and then provide an opinion on the following:  Did the skin disorder clearly and unmistakably (undebateably) pre-exist service?  If it pre-existed service, is there clear and unmistakable evidence that such disorder was not aggravated by service?  Was the in-service manifestation of the skin disorder clearly and unmistakably a temporary or intermittent flare-up of the disorder as opposed to a worsening of the underlying disease?

If the skin disorder did not pre-exist service or was not aggravated by service, the examiner should opine as to whether it is at least as likely as not (50 percent probability) that the current skin disorder had its onset in service or is otherwise related to service

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

3. After completing all indicated development, the AOJ should readjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


